DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 4, 10, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa (US20190228291) in view of Sabhnani (Why Machine Learning Algorithms Fail in Misuse Detection on KDD Intrusion Detection Data Set).

Regarding claim 1, A method for preprocessing time-series sensor data by filling in 2missing values with corresponding imputed values (Kurasawa: Paragraph [0006] “an omission estimation processing (interpolation or extrapolation) is performed so that the time interval is constant, and then features expressing changes over time are extracted.” Preprocessing time-series sensor data by filling in 2missing values with corresponding imputed values is taught as an omission estimation processing (interpolation or extrapolation) is performed so that the time interval is constant), comprising: 
3obtaining the time-series sensor data, which was gathered from sensors in4 a monitored system during operation of the monitored system (Kurasawa: Paragraph [0016] “A time-series data feature extraction method is a time-series data feature extraction method performed by a time-series data feature extraction device that extracts a feature of time-series data” Paragraph [0057] “realize an analysis such as classification by means of high accuracy machine learning from unevenly spaced time-series data, which is data in which values observed by a sensor are converted into data while being kept in temporal order, where time-series data is not observed (measured) for some reason or time-series data is not observed at constant time intervals due to lost observed (measured) data.” Obtaining the time-series sensor data, which was gathered from sensors in4 a monitored system during operation of the monitored system is taught as the time-series data features that are observed by sensors.); 

5identifying missing values in the time-series sensor data (Kurasawa: Paragraph [0036] “an omission information group indicating the presence or absence of omissions (Step S103). FIG. 5 shows an example of the evenly spaced time-series-data, and omission information of the series “1”. Here is described a case where data of the series “1” is acquired as shown in the portion (A) of FIG. 5. In this case, since the observation minimum interval was 1 hour, the series “1” is interpreted as missing 7 o'clock, 8 o'clock, 9 o'clock, 13 o'clock, 15 o'clock, and 16 o'clock.” Identifying missing values in the time-series sensor data is taught as the presence of omissions which are interpreted as missing information or data from the time series.);6 

filling in the missing values in the time-series sensor data through7 interpolation (Kurasawa: Paragraph [0006] “an omission estimation processing (interpolation or extrapolation) is performed so that the time interval is constant, and then features expressing changes over time are extracted.” Filling in the missing values in the time-series sensor data through7 interpolation is taught as an omission estimation processing (interpolation or extrapolation) is performed so that the time interval is constant.); 

8dividing the time-series sensor data into a training set (Kurasawa: Paragraph [0030] “The training data receiving unit 11 receives (receives an input of) an unevenly spaced time-series-data group for training. The model design receiving unit 12 receives (receives an input of) a time-series data length, an observation minimum interval, and a feature extraction size. The data processing unit 13 processes the unevenly spaced time-series-data group received by the training data receiving unit 11 into an evenly spaced time-series-data group including omissions, and an omission information group indicating the presence or absence of omissions, on the basis of the input time-series data length and the received minimum observation interval received by the model design receiving unit 12” Dividing the time-series sensor data into a training set is taught as processes the unevenly spaced time-series-data group received by the training data receiving unit 11 into an evenly spaced time-series-data group including omissions.) and an estimation 9set (Kurasawa: Paragraph [0032] “receives the time-series data of the feature extraction target and takes the received time-series data as an input of the model” An estimation 9set is taught as receives the time-series data of the feature extraction target. This data is taught as the estimation set.); 

10training an inferential model on the training set (Kurasawa: Paragraph [0030] “training data receiving unit 11 receives (receives an input of) an unevenly spaced time-series-data group for training.” [0037] “The model handled by the model learning unit 14 is a neural network.” Training an inferential model on the training set is taught as the training data receiving unit which receives the time series data for training.);11

using the trained inferential model to replace interpolated values in the12 estimation set with corresponding inferential estimates  (Kurasawa: Paragraph [0045] “the data that combines the evenly spaced time-series-data group and the omission information group representing the presence or absence of omission is referred to as R. To the value X1 for the input layer, there is input the data R obtained by combining the evenly spaced time-series-data group and the omission information group indicating the presence or absence of omission. Learning is performed so that the output value X6 of the output layer (shown in Equation (4)) and the evenly spaced time-series-data P approach, without limit, to the value that is not omitted.” Using the trained inferential model to replace interpolated values in the12 estimation set with corresponding inferential estimates is taught as combines the evenly spaced time-series-data group and the omission information group representing the presence or absence of omission is referred to as R. Wherein missing values are filled in with imputed values is taught as learning is performed so that temporal changes in data from time-series data observed at uneven intervals can be represented. Refer to paragraph [0057]. The estimation set is taught as the evenly spaced time series data used for learning.); 

13when there exist interpolated values in the training set (Kurasawa: Paragraph [0006] “an omission estimation processing (interpolation or extrapolation) is performed so that the time interval is constant” The interpolated values in the training set are taught as the omission estimation processing interpolation. In the beginning an interpolated training set is determined.),… 14……,17 using the new inferential model to replace interpolated 18values in the new estimation set with corresponding inferential19 estimates (Kurasawa: Paragraph [0056] “may output the value of the intermediate layer together with the time-series data from which the feature has been extracted, and may output information of the difference between the element not missing in the matrix of the evenly spaced time-series-data group including omissions, and the element of the output result of the output layer of the model.” Using the new inferential model to replace interpolated 18values in the new estimation set with corresponding inferential19 estimates is taught as output the value of the intermediate layer together with the time-series data from which the feature has been extracted. The model is used to predict the temporal changes in order to provide predicted values or inferential estimates.), …;

and21 combining the training and estimation sets to produce preprocessed time-22series sensor data, wherein missing values are filled in with imputed values (Kurasawa: Paragraph [0045] “the data that combines the evenly spaced time-series-data group and the omission information group representing the presence or absence of omission is referred to as R. To the value X1 for the input layer, there is input the data R obtained by combining the evenly spaced time-series-data group and the omission information group indicating the presence or absence of omission. Learning is performed so that the output value X6 of the output layer (shown in Equation (4)) and the evenly spaced time-series-data P approach, without limit, to the value that is not omitted.” Combining the training and estimation sets to produce preprocessed time- 22series sensor data is taught as combines the evenly spaced time-series-data group and the omission information group representing the presence or absence of omission is referred to as R. Wherein missing values are filled in with imputed values is taught as learning is performed so that temporal changes in data from time-series data observed at uneven intervals can be represented. Refer to paragraph [0057]).1 
Kurasawa does not explicitly disclose … switching the training and estimation sets to produce a new 15training set and a new estimation set, 16training a new inferential model on the new training set… and 20switching back the training and estimation sets
Sabhnani further teaches switching the training and estimation sets to produce a new 15training set and a new estimation set, 16training a new inferential model on the new training set (Sabhnani: Abstract “These techniques consisted of switching the roles of original training and testing data subsets to develop a decision tree classifier, cross-validation on merged training and testing data subsets, and qualitative and comparative analysis of rules generated independently on training and testing data subsets through the C4.5 decision tree algorithm.” Switching the training and estimation sets to produce a new 15training set and a new estimation set, 16training a new inferential model on the new training set is taught as switching the roles of original training and testing data subsets to develop a decision tree classifier, cross-validation on merged training and testing data subsets. Once the training and testing data is switched it is noted that a new model and new training/estimation set are created.)… and 20switching back the training and estimation sets (Sabhnani: Abstract “cross-validation on merged training and testing data subsets” Switching back the training and estimation sets is taught as the method of cross-validation in which training data and testing/validation data is interchangeably validated. For reference the method of using cross-validation includes splitting the data into testing and training then switching the two groups for evaluation and then combined in later steps.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurasawa with the cross-validation method of Sabhnani in order to allow switching the roles of original training and testing data subsets to develop a classifier, thereby further merging the datasets into a superset to make sure a classifier possesses sufficient information to develop a high-performance classifier (Sabhnani: Page 11. “Two KDD data subsets will be merged to form a data superset which will be randomly partitioned into five equal-sized subsets or folds. Out of five folds, four will be used to develop classifiers and the fifth one will be employed to test performance. The idea is to assess if 80% of records in the merged superset (compared to all the records in the KDD training data subset) possesses sufficient information to develop a highperformance classifier.”).

Claim 10 and 19 are similarly rejected, but for the recitation of “at least one processor and at least one associated memory; and4 a preprocessor that executes on the at least one processor, wherein during 5 operation, the preprocessor:” further taught by Kurasawa (Paragraph [0058] “a computer-readable recording medium, and processing of each unit may be performed by having the program recorded on the recording medium read and executed on a computer system. The “computer system” referred to here, includes an OS and hardware such as peripheral devices.”), refer to claim 1 for further analysis.

Regarding claim 3, Kurasawa in view of Sabhnani teaches the method of claim 1, wherein identifying the missing values2 comprises: 3converting timestamps in the time-series sensor data into corresponding4 time indices to produce a time array (Kurasawa: Paragraph [0014] “a matrix obtained by combining the evenly spaced time-series-data group including omissions and the omission information group indicating presence or absence of omissions being input to the input layer” Converting timestamps in the time-series sensor data into corresponding4 time indices to produce a time array is taught as a matrix obtained from the evenly spaced time-series-data. The time array is taught as the time-series-data matrix.); 5subtracting each value in the time array from a preceding value to produce 6a difference array (Kurasawa: Paragraph [0014] “the received feature extraction size being the intermediate layer, and the difference being a difference between an element not missing in a matrix of the evenly spaced time-series-data group including omissions and an element of an output result of the output layer;” Subtracting each value in the time array from a preceding value to produce 6a difference array is taught as the difference being a difference between an element not missing in a matrix of the evenly spaced time-series-data group including omissions and an element of an output result of the output layer.); and 7identifying the missing values by looking for jumps in the difference8 array (Kurasawa: Paragraph [0015] “may output information of the difference between the element not missing in the matrix of the evenly spaced time-series-data group including omissions and the element of the output result of the output layer of the model.” [0036] “In this case, since the observation minimum interval was 1 hour, the series “1” is interpreted as missing 7 o'clock, 8 o'clock, 9 o'clock, 13 o'clock, 15 o'clock, and 16 o'clock. As shown in the portion (B) of FIG. 5, since the input time-series data length was 4 hours, the time-series data is delimited in units of 4 hours, such as 7 o'clock to 10 o'clock, 8 o'clock to 11 o'clock, and 9 o'clock to 12 o'clock, processed into evenly spaced time-series-data.” Identifying the missing values by looking for jumps in the difference8 array is taught as the use of the data that is not missing and the output of the model to identify the temporal changes of the data points in the interval that are missing.).1  

Claim 12 is similarly rejected refer to claim 3 for further analysis.

Regarding claim 4, Kurasawa in view of Sabhnani teaches the method of claim 1, wherein dividing the time-series sensor 2data into the training set (Kurasawa: Paragraph [0030] “The training data receiving unit 11 receives (receives an input of) an unevenly spaced time-series-data group for training. The model design receiving unit 12 receives (receives an input of) a time-series data length, an observation minimum interval, and a feature extraction size. The data processing unit 13 processes the unevenly spaced time-series-data group received by the training data receiving unit 11 into an evenly spaced time-series-data group including omissions, and an omission information group indicating the presence or absence of omissions, on the basis of the input time-series data length and the received minimum observation interval received by the model design receiving unit 12” Dividing the time-series sensor data into a training set is taught as processes the unevenly spaced time-series-data group received by the training data receiving unit 11 into an evenly spaced time-series-data group including omissions.) and the estimation set (Kurasawa: Paragraph [0032] “receives the time-series data of the feature extraction target and takes the received time-series data as an input of the model” An estimation 9set is taught as receives the time-series data of the feature extraction target. This data is taught as the estimation set.) comprises: 3selecting a first half of the time-series sensor data to be the training set (Kurasawa: Paragraph [0034] “ In this example, the time-series data group for training consists of a total of N series (series “1” to “N”), and the pairs of time and observation value of series “1” are (10 o'clock, 20 degrees), (11 o'clock, 21 degrees), (12 o'clock, 24 degrees), (14 o'clock, 28 degrees), and (17 o'clock, 19 degrees).” Selecting a first half of the time-series sensor data to be the training set is taught as the time-series data group for training consists of a total of N series (series “1” to “N”) where “1” is the first half or group.);4 and5 selecting a second half of the time-series sensor data to be the estimation6 set (Kurasawa: Paragraph [0008] “interpolation processing by a linear function, three records, namely (13 o'clock, 26 degrees), (15 o'clock, 25 degrees), and (16 o'clock, 22 degrees) are added by means of interpolation of the omission estimation processing,” [0030] “an evenly spaced time-series-data group including omissions, and an omission information group indicating the presence or absence of omissions” Selecting a second half of the time-series sensor data to be the estimation6 set is taught as taught as the set with estimated interpolated values are added for use in further processes. The examiner notes that Kurasawa identifies the time series data contains omissions or missing values and then calculates an estimation process on those uneven values. Refer to Kurasawa claim 1.).1  

Claim 13 is similarly rejected refer to claim 4 for further analysis.


Claim 2, 6-9, 11, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa (US20190228291) in view of Sabhnani (Why Machine Learning Algorithms Fail in Misuse Detection on KDD Intrusion Detection Data Set) and Bickford (US6609036).

Regarding claim 2, Kurasawa in view of Sabhnani teaches the method of claim 1, Kurasawa further teaches…2…….and Attorney Docket No. ORA18-0645 14 Inventors: Guang Wang, et al.4wherein using the inferential model to replace interpolated values in the 5estimation set with corresponding inferential estimates (Kurasawa: Paragraph [0056] “may output the value of the intermediate layer together with the time-series data from which the feature has been extracted, and may output information of the difference between the element not missing in the matrix of the evenly spaced time-series-data group including omissions, and the element of the output result of the output layer of the model.” Replace interpolated values in the 5estimation set with corresponding inferential estimates is taught as output the value of the intermediate layer together with the time-series data from which the feature has been extracted. The model is used to predict the temporal changes in order to provide predicted values or inferential estimates.) comprises:6………and 8replacing the interpolated values in the estimation set with…9 [estimates]1 (Kurasawa: Paragraph [0056] “may output the value of the intermediate layer together with the time-series data from which the feature has been extracted, and may output information of the difference between the element not missing in the matrix of the evenly spaced time-series-data group including omissions, and the element of the output result of the output layer of the model.” Replace interpolated values in the 5estimation set with corresponding inferential estimates is taught as output the value of the intermediate layer together with the time-series data from which the feature has been extracted. The model is used to predict the temporal changes in order to provide predicted values or inferential estimates.)
Kurasawa in view of Sabhnani does not explicitly disclose … wherein the inferential model is a multivariate state estimation technique 3(MSET) model;… using the MSET model to produce MSET estimates for the7 estimation set,… corresponding MSET estimates.
Bickford further teaches … wherein the inferential model is a multivariate state estimation technique 3(MSET) model (Bickford: Col 2. “a multivariate State estimation technique (MSET) based surveillance system” The inferential model is a multivariate state estimation technique 3(MSET) model is taught as a multivariate State estimation technique (MSET) based surveillance system.);… using the MSET model to produce MSET estimates for the7 estimation set,… corresponding MSET estimates (Bickford: Col 11. “By quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals. MSET then uses a form of Statistical hypothesis testing, Such as the sequential probability ratio test (SPRT)” Using the MSET model to produce MSET estimates for the7 estimation set,… corresponding MSET estimates is taught as MSET estimates the current expected response of the process signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurasawa and Sabhnani with the MSET models of Bickford in order to allow using a MSET model to learn the inherent data relationships within a set of historical process operating data, thereby quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals (Bickford: Col 11. “By quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals”).

Claim 11 and 20 are similarly rejected refer to claim 2 for further analysis.

Regarding claim 6, Kurasawa in view of Sabhnani teaches the method of claim 1, Kurasawa in view of Sabhnani does not explicitly disclose wherein the method further comprises:2 training a prognostic inferential model for a prognostic pattern-recognition 3system based on the preprocessed time-series sensor data; and 4during a surveillance mode for the prognostic pattern-recognition system, 5receiving subsequently generated time-series sensor data 6 from the monitored system, 7using the prognostic inferential model to generate estimated 8values for the subsequently generated time-series sensor data, 9performing a pairwise differencing operation between 10 actual values and the estimated values for the subsequently11 generated time-series sensor data to produce residuals, and 12performing a sequential probability ratio test (SPRT) on the 13 residuals to detect incipient anomalies that arise during operation14 of the monitored system.1  
	Bickford further teaches wherein the method further comprises:2 training a prognostic inferential model for a prognostic pattern-recognition 3system based on the preprocessed time-series sensor data (Bickford: Col 14. “using the unpartitioned MSET model 102 with the same pattern recognition operator that was used in the MSET training procedure.” Training a prognostic inferential model for a prognostic pattern-recognition 3system based on the preprocessed time-series sensor data is taught as using the unpartitioned MSET model with the same pattern recognition operator that was used in the MSET training procedure to classify time sequence data.); and 4during a surveillance mode for the prognostic pattern-recognition system(Bickford: Col 4. “provides an improved System and method for Surveillance of Signal Sources and detecting a fault or error State of the Signal Sources enabling responsive action” During a surveillance mode for the prognostic pattern-recognition system is taught as Surveillance of Signal Sources and detecting a fault or error State of the Signal Sources.) , 5receiving subsequently generated time-series sensor data6 from the monitored system, 7using the prognostic inferential model to generate estimated 8values for the subsequently generated time-series sensor data (Bickford: Col 11. “MSET is in general a statistically derived parameter estimation algorithm that uses advanced pattern recognition techniques to measure the Similarity or overlap between Signals within a defined operational domain (set of process operating states). MSET “learns” patterns among the signals by numerical analysis of historical process operating data. These learned patterns or relationships among the Signals are then used to identify the learned State that most closely corresponds with a new Signal data observation.” Col 32. “storing each created process Submodel as a new element in Said process model array for Subsequent use in Surveillance of Said asset.” 5Receiving subsequently generated time-series sensor data6 from the monitored system, 7using the prognostic inferential model to generate estimated 8values for the subsequently generated time-series sensor data is taught as training the MSET model for use with new observations in order to use historical patterns or relationships to identify new signal data observations.), 9performing a pairwise differencing operation between10 actual values and the estimated values for the subsequently11 generated time-series sensor data to produce residuals (Bickford: Col 11. “MSET then uses a form of Statistical hypothesis testing, Such as the sequential probability ratio test (SPRT) or similar probabil ity ratio test algorithm (as shown in U.S. Pat. No. 5,459,675 and which is hereby incorporated by reference in its entirety) to compare the current estimated value of a Signal with its observed value.” Performing a pairwise differencing operation between10 actual values and the estimated values for the subsequently11 generated time-series sensor data to produce residuals is taught as using statistical hypothesis testing to compare the current estimated value of a Signal with its observed value. Col. 9 discusses calculating the residual error between the estimated and observed values.), and 12performing a sequential probability ratio test (SPRT) on the13 residuals to detect incipient anomalies that arise during operation14 of the monitored system (Bickford: Col 9. “current vector of observed signal data values. In many cases, fault detection decision quality is improved by using a fault decision procedure” Col 11. “MSET then uses a form of Statistical hypothesis testing, Such as the sequential probability ratio test (SPRT) or similar probability ratio test algorithm to compare the current estimated value of a Signal with its observed value.” Performing a sequential probability ratio test (SPRT) on the13 residuals to detect incipient anomalies that arise during operation14 of the monitored system is taught as MSET then uses a form of Statistical hypothesis testing such as the sequential probability ratio test (SPRT) to calculate the residual error between the observed and estimated Signals. The system of Bickford is used to detect anomalies that occur to assets during operation.).1  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurasawa and Sabhnani with the MSET models of Bickford in order to allow using a MSET model to learn the inherent data relationships within a set of historical process operating data, thereby quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process signals (Bickford: Col 11. “By quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals”).

Claim 15 is similarly rejected refer to claim 6 for further analysis.

Regarding claim 7, Kurasawa in view of Sabhnani and Bickford teaches the method of claim 6, wherein … …3 generated time-series sensor data to fill in missing values with corresponding4 imputed values prior to using the prognostic inferential model (Kurasawa: Paragraph [0006] “In a second method, an omission estimation processing (interpolation or extrapolation) is performed so that the time interval is constant, and then features expressing changes over time are extracted.” Kurasawa teaches the preprocessing the3 generated time-series sensor data to fill in missing values with corresponding4 imputed values prior to using the prognostic inferential model as the an omission estimation processing (interpolation or extrapolation) is performed so that the time interval is constant. Uneven time series data is received and made constant before further processes or estimations.) to generate the5 estimated values for the …[data](Kurasawa: Abstract “outputs the calculated value of the intermediate layer as a feature that represents temporal changes in data.” Generate the5 estimated values for the …[data] is taught as outputs the calculated value of the intermediate layer as a feature that represents temporal changes in data(i.e. estimated values).)
Bickford further teaches involves preprocessing the subsequently [data]… receiving the subsequently 2generated time-series sensor data … subsequently generated time-series sensor data (Bickford: Col 10. “the Surveillance procedure then repeats for as long as -a more data decision procedure 72 determines that additional Surveillance data are available or terminates at Surveillance complete step 75 when no more surveillance data are available.” Receiving the subsequently 2generated time-series sensor data … subsequently generated time-series sensor data is taught as the Surveillance procedure then repeats for as long as more data decision procedure determines that additional Surveillance data are available. Subsequent iterations continue as long as new data becomes available.).1  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurasawa and Sabhnani with the MSET models of Bickford in order to allow using a MSET model to learn the inherent data relationships within a set of historical process operating data, thereby quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals (Bickford: Col 11. “By quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals”).

Claim 16 is similarly rejected refer to claim 7 for further analysis.

Regarding claim 8, Kurasawa in view of Sabhnani and Bickford teaches the method of claim 6, Bickford further teaches wherein detecting the incipient anomalies2 comprises detecting one or more of the following: 3an impending failure of the monitored system (Bickford: Col 7. “The system 10 described herein is useful for ultra-sensitive detection of the onset of Sensor or data Signal degradation, component performance degradation, and process operating anomalies.” Detecting the incipient anomalies2 comprises detecting one or more of the following: 3an impending failure of the monitored system is taught as ultra-sensitive detection of the onset sensor or data signal degradation, component performance degradation, and process operating anomalies); and4 a malicious-intrusion event in the monitored system. Attorney Docket No. ORA18-0645 16 Inventors: Guang Wang, et al. 1  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurasawa and Sabhnani with the MSET models of Bickford in order to allow using a MSET model to learn the inherent data relationships within a set of historical process operating data, thereby quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals (Bickford: Col 11. “By quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals”).

Claim 17 is similarly rejected refer to claim 8 for further analysis.

Regarding claim 9, Kurasawa in view of Sabhnani teaches the method of claim 1, wherein obtaining the time-series sensor 2data comprises3 initially receiving the time-series sensor data during operation of the4 monitored system (Kurasawa: Paragraph [0014] “receives an unevenly spaced time-series data group for training;” Obtaining the time-series sensor 2data comprises3 initially Receiving the time-series sensor data during operation of the4 monitored system is taught as receives an unevenly spaced time-series data group for training that is observed by sensors.);5 

Bickford further teaches storing the time-series sensor data in a time-series database (Bickford: Col 7. “The historical operating data is acquired in digital format and Stored using a data Storage procedure 22 to create a training data Set 24.” Storing the time-series sensor data in a time-series database is taught as the time sequence historical operating data stored in a data storage procedure.); and6 subsequently retrieving the time-series sensor data from the time-series7 database (Bickford: Col. 17 “The process is repeated with each loop including a MSET process Submodel Storage procedure”  Subsequently retrieving the time-series sensor data from the time-series7 database is taught as the repeating of each loop which acquires the historical time sequence data from the storage.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurasawa and Sabhnani with the method of storing and retrieving historical data of Bickford in order to allow using historical data to create a training dataset, thereby utilizing the training dataset to provide a representative sample of the signals produced by the asset. (Bickford: Col 7. “the training data Set 24 provides a representative Sample of the Signals produced by the asset 12 during all normal modes of operation.”).

Claim 18 is similarly rejected refer to claim 9 for further analysis.

5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa (US20190228291) in view of Sabhnani(Why Machine Learning Algorithms Fail in Misuse Detection on KDD Intrusion Detection Data Set) and Jones (US6609036).

Regarding claim 5, Kurasawa in view of Sabhnani teaches the method of claim 1, Kurasawa further teaches wherein dividing the time-series sensor 2data into the training set (Kurasawa: Paragraph [0030] “The training data receiving unit 11 receives (receives an input of) an unevenly spaced time-series-data group for training. The model design receiving unit 12 receives (receives an input of) a time-series data length, an observation minimum interval, and a feature extraction size. The data processing unit 13 processes the unevenly spaced time-series-data group received by the training data receiving unit 11 into an evenly spaced time-series-data group including omissions, and an omission information group indicating the presence or absence of omissions, on the basis of the input time-series data length and the received minimum observation interval received by the model design receiving unit 12” Dividing the time-series sensor data into a training set is taught as processes the unevenly spaced time-series-data group received by the training data receiving unit 11 into an evenly spaced time-series-data group including omissions.) and the estimation set (Kurasawa: Paragraph [0032] “receives the time-series data of the feature extraction target and takes the received time-series data as an input of the model” An estimation 9set is taught as receives the time-series data of the feature extraction target. This data is taught as the estimation set.) …
Kurasawa in view of Sabhnani does not explicitly disclose comprises: 3partitioning the time-series sensor data into a set of windows;4 selecting a subset of alternating windows in the set 
Jones further teaches partitioning the time-series sensor data into a set of windows (Jones: Paragraph [0004-0005] “partitioning time series training data into partitions.” [0005] “A representation for each partition in each time window is determined to form a model of the time series training data, wherein the model includes representations of distributions of the time series training data.” Partitioning the time-series sensor data into a set of windows is taught as partitioning time series training data into time windows.); 4selecting a subset of alternating windows in the set of windows to be the5 training set (Jones: Paragraph [0032] “are computed for each time window. Because time windows substantially overlap, and because the training time series is very similar at different times, many of the representations computed for different time windows are similar.” Selecting a subset of alternating windows in the set of windows to be the5 training set is taught as computing for each time window in the training time series (i.e. the training set)); and Attorney Docket No. ORA18-0645 15 Inventors: Guang Wang, et al.6selecting a remaining subset of unselected alternating windows in the set7 of windows to be the estimation set (Jones: Paragraph [0046] “A representation for each partition in each time window is determined to form a model of the time series training data, wherein the model includes representations of distributions of the time series training data.” Selecting a remaining subset of unselected alternating windows in the set7 of windows to be the estimation set is taught as the partitions of time windows for time series training data that are selected from for use in estimation. Please refer to Fig 1 which points out training data at 101 and test data at 102.).1  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurasawa and Sabhnani with the partition time windows of time-series data of Jones in order to allow using a time series data that has been partitioned into time windows, thereby detecting equipment failures, or impending failures, is performed by detecting anomalies in the time series test data (Jones: Paragraph [0013] “detecting equipment failures, or impending failures, is performed by detecting anomalies in the time series test data”).

Claim 15 is similarly rejected refer to claim 5 for further analysis.

Conclusion

Art cited but not relied upon include:
https://community.alteryx.com/t5/Data-Science/Holdouts-and-Cross-Validation-Why-the-Data-Used-to-Evaluate-your/ba-p/448982
“Cross-validation- An elegant solution to the limitations of simple hold out is found in cross-validation. Imagine that you split your dataset into two groups, half and half. You arbitrarily labeled one split training and the other split testing, trained and evaluated a model, and then switched the two groups. You now have two sets of evaluation metrics, which can be 
*for purposes of clarification this reference has been included.*

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./            Examiner, Art Unit 2127                                                                                                                                                                                            

/ABDULLAH AL KAWSAR/            Supervisory Patent Examiner, Art Unit 2127